Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 3, 2021 has been entered.
Claims 14-20 and 22-24 remain pending in the application, and are examined. Claims 1-13 and 21 are canceled.
Applicant’s amendments to the Claims have overcome each and every objection, 112(b) rejection, and 103 rejection previously set forth in the Non-Final Office Action mailed 6/1/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Grant on 9/7/2022.

Claims 15-20, 22, and 24 have been accepted and remain as originally presented.
The claims have been amended as follows: 
Claim 14 has been amended as follows:
	Claim 14. (currently amended) An apparatus for analyzing a water sample for both silica and phosphate content, comprising: 
	an inlet for receiving a stream of the water sample to be tested; 
	an exit for exhausting the water sample after testing; 
	a flow conduit, providing a liquid flow path from the inlet to the exit; 
	a reaction chamber, located in the flow conduit, sized to retain a predetermined volume of the water sample and comprising: 
	a sample inlet in liquid communication with the inlet; 
	a sample outlet in liquid communication with the exit; 
	a plurality of reagent inlets; and 
	a spectrometry apparatus comprising a window through which light is directed into the volume of the reaction chamber and a window through which the light is received by a photodetector; 
	a valve for controlling flow through the flow conduit into the reaction chamber; 
	a calibration feed system to provide a calibration fluid to the flow conduit upstream of the valve; 
	a plurality of reagent feed systems, each of which is in fluid communication with one of the plurality of reagent inlets; and 
	a processor, in communication with a database, the spectrometry apparatus, the valve and the plurality of reagent feed systems, programmed to operate the apparatus to perform, as requested, any one of the following procedures: 
	a calibration procedure; 
	a silica content analysis; and 
	a phosphate content analysis, comprising the steps of: 
	providing, in the reaction chamber, a water sample to be analyzed; 2Application Serial No. 16/748,097 Response to Office Action of 1 June 2022 
	adding an aliquot of an aqueous solution of ammonium molybdate and an inorganic acid, to react with silica and phosphate in the water sample, producing colored silica and phosphate complexes, 
	passing light from a [[the]] light source across the reaction chamber through the water sample containing the colored silica and phosphate complexes to the photodetector, measuring the current generated thereby in the photodetector and storing the current as a first combined value in the database; 
	adding an aliquot of an aqueous solution of potassium disulfite and 4- (methylamino)phenol hemisulfate salt to the water sample containing the colored silica and phosphate complexes, to react with the colored silica complexes and the colored phosphate complexes, both of which are converted into more intensely colored complexes; 
	passing light from the light source across the reaction chamber through the water sample, containing the more intensely colored complexes, to the photodetector, measuring the current generated thereby in the photodetector and storing the current as a second combined value in the database; 
	calculating, in the processor, a value of a combined silica and phosphate content in the water sample from a relationship between the second combined value and the first combined value; and 
	calculating and reporting, in the processor, a phosphate content by subtracting a value of a most-recently stored silica content from the combined silica and phosphate content.

Claim 23 has been amended as follows:
	Claim 23. (currently amended) The apparatus of claim 20, wherein the step of providing the water sample to be analyzed is achieved by sub-steps comprising:5Application Serial No. 16/748,097 
	Response to Office Action of 1 June 2022rinsing the reaction chamber with the water to be sampled by flowing the water to be sampled therethrough; 
	stopping the flow through the reaction chamber of the water to be sampled, retaining a water sample in the reaction chamber; and 
	passing light from the [[a]] light source across the reaction chamber through the water sample to the photodetector, measuring the current generated thereby in the photodetector and storing the current as a baseline value in the database.

Reasons for Allowance
Claims 14-20 and 22-24 have been renumbered as claims 1-7 and 8-10, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
Chen et al. (Translation of CN Pub. No. 106841182; hereinafter Chen; already of record), Greensted et al. (US Pub. No. 2012/0045369; hereinafter Greensted; already of record), Reddy et al. (US Pub. No. 2014/0273052; hereinafter Reddy; already of record), and Salpeter (US Pat. No. 5,550,053; already of record) teach an apparatus similar to that claimed. However, Chen, Greensted, Reddy, and Salpeter do not teach, either alone or in combination with the prior art, a processor, in communication with a database, the spectrometry apparatus, the valve and the plurality of reagent feed systems, programmed to operate the apparatus to perform, as requested, any one of the following procedures: 
	a calibration procedure; 
	a silica content analysis; and 
	a phosphate content analysis, comprising the steps of: 
	providing, in the reaction chamber, a water sample to be analyzed;   
	adding an aliquot of an aqueous solution of ammonium molybdate and an inorganic acid, to react with silica and phosphate in the water sample, producing colored silica and phosphate complexes, 
	passing light from a light source across the reaction chamber through the water sample containing the colored silica and phosphate complexes to the photodetector, measuring the current generated thereby in the photodetector and storing the current as a first combined value in the database; 
	adding an aliquot of an aqueous solution of potassium disulfite and 4- (methylamino)phenol hemisulfate salt to the water sample containing the colored silica and phosphate complexes, to react with the colored silica complexes and the colored phosphate complexes, both of which are converted into more intensely colored complexes; 
	passing light from the light source across the reaction chamber through the water sample, containing the more intensely colored complexes, to the photodetector, measuring the current generated thereby in the photodetector and storing the current as a second combined value in the database; 
	calculating, in the processor, a value of a combined silica and phosphate content in the water sample from a relationship between the second combined value and the first combined value; and 
	calculating and reporting, in the processor, a phosphate content by subtracting a value of a most-recently stored silica content from the combined silica and phosphate content. In particular, Chen, Greensted, Reddy, and Salpeter do not teach the specific steps of the phosphate content analysis, particularly adding an aliquot of an aqueous solution of potassium disulfite and 4-(methylamino)phenol hemisulfate salt to the water sample containing the colored silica and phosphate complexes, to react with the colored silica complexes and the colored phosphate complexes, both of which are converted into more intensely colored complexes.
Claims 2-10 are allowable as they are dependent on claim 1, an allowed claim.
	Note: the limitation “a processor…programmed to operate the apparatus to perform, as requested, any one of the following procedures: a calibration procedure; a silica content analysis; and a phosphate content analysis…” has been examined as a processor that is programmed to operate the apparatus to perform all of the above procedures/analyses, and, upon request, is programmed to operate the apparatus to perform a specific one of above procedures/analyses.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798